     Case 2:21-cv-02864-MCS-KK Document 29 Filed 08/05/21 Page 1 of 1 Page ID #:255




 1
                           UNITED STATES DISTRICT COURT
 2
 3                       CENTRAL DISTRICT OF CALIFORNIA
 4
 5                                               )   Case No: 2:21-cv-02864 (MCS)(KK)
                                                 )
 6    KEIANA ALDRICH,                            )
                                                 )   PROPOSED STIPULATED
 7                       Plaintiff,              )
                                                 )   PROTECTIVE ORDER
 8    vs.                                        )
                                                 )
 9                                               )
                                                 )
10    DAVID SANCHES, et al.,                     )
                                                 )   Judge: Hon. Kenly Kiya Kato
11                                               )
                         Defendants.             )
12                                               )
                                                 )
13                                               )
                                                 )
14
15          Based upon the Stipulated Protective Order filed between the parties on
16    August 4, 2021, the Court approves and hereby orders that the parties shall comply
17    with the terms of the Stipulated Protective Order.
18
19          IT IS SO ORDERED.
20
21    Dated: August , 2021                     ___
                                                 _____________________________________
                                               ____________________________________
                                               HONORABLE KENLY
                                                            KENLLY KIYA KATO
22
                                               81,7('67$7(60$*,675$7(-8'*(
                                               81,7(' 67$7(6 0$*,675$7( -8'*(
23
24
25
26
27
28


                           PROPOSED ORDER – STIPULATED PROTECTIVE ORDER
                     ALDRICH. V. SANCHES, ET AL., CASE NO. 2:21-CV-02864(MCS)(KK)
                                                  PAGE 1
